Citation Nr: 1530342	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-31 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2015, the Board reopened the claim and remanded the underlying issue for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his current mental health problems to in-service stressors that occurred while stationed in Vietnam.  The AOJ has been unable to verify the claimed stressors.  The Board has conceded combat service and fear of hostile military activity as a result of the Veteran's service in the Republic of Vietnam.  See January 2015 Decision.

There is conflicting medical evidence as to whether the Veteran has PTSD.  The record also contains other psychiatric diagnoses.  Accordingly, in January 2015, the Board remanded the case in order to afford the Veteran a VA psychiatric examination to determine what, if any, psychiatric disorder the Veteran is diagnosed with and whether that disorder is related to the Veteran's service.  

The April 2015 VA examiner determined that the Veteran does not meet the diagnostic criteria for PTSD.  Instead, he diagnosed alcohol induced depressive disorder and alcohol use disorder.  He opined that there is no evidence that these disorders began during or were caused by the Veteran's service.

Unfortunately, there are outstanding treatment records.  The Veteran contends that he received inpatient psychiatric treatment from St. James Hospital in 1971 or 1972.  See May 2004 VA Form 21-4138.  The Board observes that this is within a few years of the Veteran's 1968 discharge.  Because such evidence would be relevant to the claim on appeal, the RO should attempt to obtain it.  See 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to complete a release form authorizing VA to obtain private treatment records from St. James Hospital in Louisiana from January 1971 to December 1972.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2. After completing the requested action and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




